Filed by Ashland Inc. Pursuant to Rule 425 Under the Securities Act of 1933 Subject Company Hercules Incorporated Commission File Number 333-152911 Fourth-Quarter Fiscal 2008 EarningsOctober 28, 2008 Fourth-Quarter Fiscal 2008 EarningsOctober 28, 2008 James J. O'BrienChairman and Chief Executive Officer James J. O'BrienChairman and Chief Executive Officer Lamar M. ChambersSr. Vice President and Chief Financial Officer Lamar M. ChambersSr. Vice President and Chief Financial Officer Eric N. BoniDirector, Investor Relations Eric N. BoniDirector, Investor Relations 2 Forward-Looking Statements This presentation contains forward-looking statements, within the meaning of Section 27A of theSecurities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These statementsinclude those made with respect to Ashland’s operating performance and Ashland’s acquisition ofHercules Inc. These expectations are based upon a number of assumptions, including those mentionedwithin this presentation. Performance estimates are also based upon internal forecasts and analyses ofcurrent and future market conditions and trends, management plans and strategies, weather, operatingefficiencies and economic conditions, such as prices, supply and demand, cost of raw materials, andlegal proceedings and claims (including environmental and asbestos matters). These risks anduncertainties may cause actual operating results to differ materially from those stated, projected orimplied. Such risks and uncertainties with respect to Ashland’s acquisition of Hercules include thepossibility that the benefits anticipated from the Hercules transaction will not be fully realized; thepossibility the transaction may not close, including as a result of failure to obtain the approval ofHercules stockholders; the possibility that financing may not be available on the terms committed; andother risks that are described in filings made by Ashland with the Securities and Exchange Commission(SEC) in connection with the proposed transaction. Although Ashland believes its expectations arebased on reasonable assumptions, it cannot assure the expectations reflected herein will be achieved.This forward-looking information may prove to be inaccurate and actual results may differ significantlyfrom those anticipated if one or more of the underlying assumptions or expectations proves to beinaccurate or is unrealized or if other unexpected conditions or events occur. Other factors,uncertainties and risks affecting Ashland are contained in Ashland's periodic filings made with the SEC,including its Form 10-K for the fiscal year ended Sept. 30, 2007, and Forms 10-Q for the quarters endedDec. 31, 2007, and March 31 and June 30, 2008, which are available on Ashland’s Investor Relations website at www.ashland.com/investors or the SEC’s website at www.sec.gov. Ashland undertakes no obligation to subsequently update or revise the forward-looking statements made in this presentation to reflect events or circumstances after the date of this presentation. 3 Additional Information In connection with the proposed transaction, Ashland filed a registration statementon Form S-4 (File No. 333-152911) with the SEC containing a proxystatement/prospectus. On Oct. 6, 2008, Ashland and Hercules mailed a definitiveproxy statement/prospectus to Hercules’ shareholders containing information aboutthe merger. Investors and security holders are urged to read the registrationstatement on Form S-4 and the proxy statement/prospectus because they containimportant information about the proposed transaction. Investors and security holdersmay obtain free copies of these documents and other documents filed with the SECby contacting Ashland Investor Relations at (859) 815-4454 or Hercules InvestorRelations at (302) 594-7151. Free copies may also be obtained from Ashland'sInvestor Relations website at www.ashland.com/investors, Hercules' website atwww.herc.com or the SEC's website at www.sec.gov. 4 Agenda ·Fiscal fourth-quarter preliminary resultsand business outlook ·Ashland full-year highlights ·Hercules update ·Questions Appendices -Appendix A: Full-year fiscal 2008 preliminary results -Appendix B: Business profiles -Appendix C: Regulation G reconciliation 5 Fiscal Fourth Quarter 2008Highlights ·Continued volatile raw materials cost environment anddeclining demand ·Operating income versus September 2007 -Increased 6 percent to $27.8 million, as reported -Declined 41 percent to $23.8 million, excluding key items1 §Declines in Ashland Performance Materials, Ashland WaterTechnologies and Valvoline §Significant improvement of $10.6 million at Ashland Distribution ·EBITDA2 decreased 11 percent to $68 million ·Tax provision adjustments unfavorably impactedEPS by approximately 30 cents per share ·Continued reductions in operating-segment tradeworking capital as a percent of sales to 12.3 percent 1 When adjusted for key items in both periods as noted on Slide 7 of this presentation. 2 Operating income, plus depreciation and amortization. 6 Fiscal Fourth Quarter 2008Preliminary Financial Results (in millions, except change) Three months ended Sept. 30, 2008 2007 Fav./(Unfav.) Sales and operating revenue 2,216) 2,085) 6 % Cost of sales 1,898) 1,740) (9)% Gross profit 318) 345) (8)% Gross profit percentage 14.4% 16.5% (210) bp Selling, general & administrative expenses 310) 338) 8)% SG&A percentage 14.0% 16.2% 220) bp Equity and other income 20) 19) 5 % Operating income 28) 26) 8)% Operating income percentage 1.3% 1.2% 10) bp Earnings before interest, taxes, depreciationand amortization (EBITDA) $ 68) $ 76) (11)% EBITDA as a percent of sales 3.1% 3.6% (50) bp $ $ 7 Key Items Affecting Operating IncomeComparisons (in millions) Three months endedSept. 30, Ashland Inc. 2008 2007 Self-insurance reserve adjustment $11.3) $8.0) Severance costs (7.3) —) Non-North American entities reporting lag elimination —) 5.2) Litigation reserve adjustment —) (5.5) Asset impairment - PathGuard® equipment —) (10.6) Postretirement benefit obligation adjustment —) (11.3) All other income 23.8) 40.4) Total operating income $27.8) $26.2) 8 Q4 FY 2007 vs. Q4 FY 2008Factors
